UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For Quarterly Period Ended September 30, 2007 Commission File Number 0-10832 AFP Imaging Corporation (Exact Name of Registrant as Specified in Its Charter) New York 13-2956272 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 250 Clearbrook Road, Elmsford, New York 10523 (Address of Principal Executive Offices) (Zip Code) 914-592-6100 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filerAccelerated filerNon-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo
